Citation Nr: 1746939	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has expanded the Veteran's claim to include any acquired psychiatric disability, as reflected above.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, following issuance of the statement of the case (SOC), the Veteran reported that he was scheduling a psychological assessment with his local VA medical facility.  The record does not contain any records of VA treatment.  On remand, such records must be obtained.  An updated VA examination shall also be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain records of VA treatment.

2.  Make arrangements to obtain his service personnel file.

3.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether the Veteran has any acquired psychiatric disability, to include PTSD and insomnia.  If so, the examiner is asked whether it is as likely as not (at least 50 percent probability) that it is related to his service.

The Veteran served in Vietnam and is a recipient of the Combat Infantry Badge.  Any combat related stressors are presumed to be corroborated.  He has reported that: his unit was fired upon, which ended up being friendly fire; that he witnessed a friend's leg blown off; he almost shot his lieutenant, who was unexpectedly approaching him in the night; and, a friend was filled in a fire fight.  His STRs do not show any treatment or complaints.

The Veteran has not had treatment for a psychiatric disability.  The examiner is therefore asked to elicit from the Veteran a detailed history of his symptoms.  He has reported nightmares and insomnia.  The examiner is asked to conduct any relevant diagnostic tests.

All opinions are to be supported by explanatory rationale. 

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




